Citation Nr: 0935462	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-08 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1990 to October 
1990 and from February 2003 to June 2004.  The Veteran had 
additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in North Little Rock, Arkansas, which, 
in relevant part, denied service connection for sleep apnea.  

The Board notes that while the Veteran initially also 
appealed rating decisions denying service connection for 
fibromyalgia and posttraumatic stress disorder, after an 
informal hearing conference in July 2009 the Veteran's 
representative indicated in writing that the Veteran wished 
to withdraw her appeals with respect to these issues.  The 
Veteran was also contacted by phone by a VA employee, at 
which time she confirmed that she authorized her 
representative to withdraw her appeals on these issues.

The Veteran testified before the undersigned Veterans Law 
Judge at a December 2008 hearing held at the North Little 
Rock RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges that she has sleep apnea that onset while 
she was deployed to Iraq from April 2003 to April 2004.  The 
Veteran's service treatment records do not show any diagnosis 
of, or treatment for, sleep apnea or other sleep problems.  
On a post-deployment questionnaire dated in April 2004, the 
Veteran denied that she still felt tired after sleeping.  
However, another copy of this document indicates that the 
Veteran left this question blank.  While the Veteran listed a 
variety of medical problems on a "Report of Medical 
Assessment" dated on the same date, she did not mention any 
sleep difficulties.  

However, the Veteran submitted written statements from two 
soldiers who served with her.  These soldiers indicated that 
they observed that the Veteran loudly snored and stopped 
breathing and/or gasped for air during the night.  One of the 
lay statements noted that the Veteran often seemed tired in 
the morning.  

At her hearing in December 2008, the Veteran testified that 
people made fun of her loud snoring while she was in Iraq and 
that her sleep was not restful.  She testified that, at the 
time, she believed that certain medications that she was 
taking were causing her fatigue, and did not consider seeking 
treatment for sleep apnea because she thought this disorder 
only affected overweight individuals.  

While there is no evidence that either the Veteran or the 
individuals who provided written statements in support of her 
claim have the training or expertise necessary in order to 
diagnose a medical disorder such as sleep apnea, they may 
describe symptoms of disability that are subject to lay 
observation, such as their observations that the Veteran 
snored or gasped during her sleep.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The evidence of record indicates that the Veteran was 
evaluated at a private hospital in November 2006 because she 
"had all clinical features that would be suggestive of 
[obstructive sleep apnea]."  Although the record indicates 
that a polysomnography was to be conducted, this is not of 
record.  However, there is of record a February 2007 
polysomnography report which states that a prior sleep study 
in November 2006 did show obstructive sleep apnea.  
Additionally, private treatment records indicate that the 
Veteran was thereafter diagnosed with obstructive sleep apnea 
by a private clinician and prescribed a continuous positive 
airway pressure (CPAP) machine.  A March 2007 report from a 
private sleep disorders clinic indicated that the Veteran 
experienced obstructive apneas during her sleep.  VA 
treatment records show that in May 2007 the Veteran was 
issued a CPAP machine although it is unclear whether she was 
actually diagnosed with sleep apnea by a VA provider.

Under these circumstances, the Board finds it is necessary to 
obtain a VA examination to ascertain whether this Veteran 
actually has sleep apnea, and, if so, whether the snoring and 
related difficulties described by her coworkers likely 
represented the onset of this disorder during her service.  
See, e.g., McClendon v. Nicholson, 20 Vet. App. 79, 85 
(2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be asked to 
identify any treatment she received for 
her sleep disorder and, to the extent they 
not already part of the claims file, these 
records should be obtained.  A copy of the 
report of the November 2006 sleep study 
that is referenced in the Veteran's 
private treatment records should be 
obtained, if possible.  If it cannot be 
obtained, this should be documented.  

2.  Then, the Veteran should be scheduled 
for a VA examination by an appropriate 
clinician.  The claims file should be made 
available to the examiner, who should 
state that he or she reviewed it in his or 
her report.  The examiner should opine as 
to whether (1) it is at least as likely as 
not (at least 50 percent likely) that the 
Veteran currently has obstructive sleep 
apnea or any related sleep disorder, and, 
if so, (2) whether it is at least as 
likely as not that this disorder onset 
during the Veteran's service, or was 
caused or aggravated by such service.  The 
examiner should fully explain all of his 
or her conclusions in his or her report.

3.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination 
remains unfavorable to the Veteran, she 
and her representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and given an opportunity to respond 
thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




